Citation Nr: 1526185	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  10-09 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to financial assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment only.

2.  Entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran apparently had active service from July 1974 to January 1995, when she retired with 20 years of service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  During the pendency of this claim, jurisdiction of the Veteran's claims file has been transferred to the St. Petersburg, Florida, RO.

In her February 2010 substantive appeal, the Veteran requested a hearing before the Board.  In September 2012, by a written statement, the Veteran withdrew that hearing request.  Appellate review may proceed.  

A statement of the case (SOC) was issued in February 2010.  Since that time, numerous additional claims, VA examination reports, treatment records, and other documents have been added to the file.  It is clear that some of these documents are relevant to the claims on appeal.  In a May 2015 written statement, the Veteran's representative waived review of these documents by the agency of original jurisdiction.  Given this waiver of the Veteran's right to review of pertinent documents by the agency of original jurisdiction prior to review by the board, appellate review may proceed, addressing all relevant documents of record.

The Veteran's claims file is entirely electronic (virtual VA and E folder documents on the VBMS electronic records system).


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative disc disease of the lumbar spine and radiculopathy of the right lower extremity result in pain with walking and episodic paraesthesia, and she has fatigue in pain in her hands and feet as a result of chemotherapy and radiation therapy for service-connected breast cancer, but the pain and fatigue combined do not result in the loss of use of one or both feet and do not preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

2.  A suspected visual field defect has not been confirmed, and the Veteran's corrected visual acuity remains 20/25 or better.    

3.  The Veteran is unable to lift in excess of 15 pounds or engage in repetitive lifting, but these impairments are not equivalent to loss of use of one or both upper extremities.  


CONCLUSIONS OF LAW

1.  The criteria for financial assistance in the purchase of an automobile and adaptive equipment or adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902 (West 2014); 38 C.F.R. §§ 3.350(a), 3.808, 4.63 (2014).

2.  The criteria for a certificate of eligibility for a special home adaptation grant or specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5103, 5103A, 5107(b), (West 2014); 38 C.F.R. § 3.809 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks assistance in purchase of an automobile and special adaptive equipment or adaptive equipment only.  The Veteran also seeks financial assistance with her housing, either through a special home adaptation grant or a certificate of eligibility for specially adapted housing.  

The Veteran, who had slightly more than 20 years of service, has been granted service connection for numerous disabilities, including residuals of breast cancer, status post bilateral mastectomy and total vaginal hysterectomy, a mood disorder associated with a right side non-functioning microadenoma of the pituitary gland, stress urinary incontinence, migraine headaches, radiculopathy of the right lower extremity associated with degenerative disc disease of the lumbar spine, hydronephrosis status post nephrostomy tube removal, osteopenia/osteoporosis with compression fractures at T-8 and T-9, and post mastectomy scars, among more than 15 service-connected disabilities.  

The Veteran was awarded a total disability compensation benefits based on individual unemployability (TDIU) beginning in March 1999.  Currently, a 100 percent schedular rating is in effect.  

The Veteran is also in receipt of special monthly compensation (SMC) for disability rated as 100 percent plus additional service-connected disabilities independently ratable at 60 percent or more, SMC status post mastectomy (anatomic loss of both breasts), and SMC at two additional rates.  Following the bilateral mastectomies in 2011, the Veteran has been unable to lift in excess of 15 pounds and unable to engage in repetitive lifting.  

In addition to her service-connected disabilities, the Veteran has undergone replacement of each knee joint.  A post-service motor vehicle accident caused a TBI and some neurologic impairment.  

In this case, clinical records dated from 2007 through 2010 disclosed that the Veteran was able to walk with a mildly antalgic gait.  She had a gradual decline in functional status as a result of knee pain, and was requiring bracing, wheelchair, walker, and use of a cane for varying levels of ambulation.  She underwent left total knee replacement in September 2010.  See Sept. 17, 2010 History and Physical.  

An October 2010 report of examination for housebound status noted that the Veteran needed assistance transferring to and from the toilet and bathtub because of left total knee replacement and TBI.  The Veteran has not been awarded service connection for these two disorders.  See October 2010 "Examination for Housebound status or permanent need for regular aid and attendance."

In February 2011, the Veteran submitted a statement indicating that she was having to use her mobile wheelchair more during activities of daily living, and that her service-connected kidney and urinary disabilities were severely limiting her mobility.  At that time, she had "drainage bags" connected to the bladder and to the left kidney as part of the surgical treatment of service-connected bladder and kidney disabilities.  A July 2011 VA examination report reflects that the nephrostomy tube and stent were removed in March 2011.

A January 2012 VA examination report discloses that the Veteran was using a wheeled walker or cane 70 percent to 90 percent of the time when she was at home, due to dizziness and imbalance resulting from a post-service motor vehicle accident.  The examiner noted that the Veteran's corrected vision was better than 5/200, that her upper and lower extremities were normal in strength and function, but she had peripheral neuropathy (unrelated to service).  In October 2013, the Veteran underwent right knee replacement.  The Veteran has not been awarded service connection for right knee disability.

VA outpatient treatment notes dated in 2014 and 2015 reflect that the Veteran completed chemotherapy in January 2013, remained on other pharmaceuticals (Herceptin, Arimidex), and that bilateral breast reconstruction attempted in June 2014 failed on one side.  

An examination for housebound status or permanent need for regular aid and attendance, completed in April 2015, discloses that the Veteran remains able to prepare her own meals, does not require assistance bathing or tending to hygiene needs, is not legally blind, and is able to manage her more than 20 daily medications without assistance.  She requires some assistance with lifting, such as preparation of the food plate before eating.  She is not able to lift more than 15 pounds or engage in repetitive lifting.  She is able to ambulate well without assistance; for longer distances, the Veteran uses a rolling walker or mobile wheelchair.  




1.  Claim for financial assistance with purchase of automobile and/or adaptive equipment for an automobile

Eligibility for financial assistance to purchase an automobile or other conveyance and necessary adaptive equipment is limited to Veterans with a narrowly-defined range of disabilities.  Assistance with the purchase of an automobile is authorized for a Veteran who has service-connected (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or, (4) for adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

The term "loss of use" of a hand or foot is defined as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  Such a determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc. in the case of the hand, or balance, propulsion, in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.

The Board acknowledges that the Veteran does use rolling walker or a mobile wheel chair for ambulation as needed, such as for longer distances.  However, intermittent use of assistive devices does not demonstrate that the Veteran has loss of use of one or both lower extremities.  The facts demonstrate that the Veteran is able to use both feet for balance and propulsion, despite service-connected radiculopathy and neurologic impairments for which service connection has not been granted, which only provides evidence against this claim. 

The clinical records demonstrate that the Veteran is able to use both upper extremities, with limitations, and use of a brace on the right wrist.  The evidence demonstrates that, at last specialty examination of her eyes, the Veteran's vision was correctable to 20/25 or better in each eye.  Providers detected a possible visual field defect, but have been unable to confirm the presence of the visual filed defect because the Veteran has difficulty with the testing.  The conclusion that the visual filed defect cannot be confirmed is medical evidence that the visual filed defect is not of the severity to entitle the Veteran to financial assistance with the purchase of a conveyance or adaptive equipment for an automobile.

The Board notes that service-connected ankylosis of one or both knees or one or both hips would entitle the Veteran to adaptive equipment for her automobile. However, the claims file establishes that the Veteran has not been awarded service connection for a disability of either knee or either hip, and factually demonstrates that the Veteran remains able to bend both knees and both hips.

The Veteran has more than 15 service-connected disabilities.  She is evaluated as totally and permanently disabled, and receives special monthly compensation because her disabilities meet additional severity criteria (the severity of the Veteran's service-connected problems are not in question).  Despite the demonstrated severity of her disabilities, the Veteran does not meet or approximate criteria for loss of use of any extremity, or functional blindness, the highly specific criteria required for eligibility to financial assistance with the purchase of a conveyance and adaptive equipment or for financial assistance with purchase adaptive equipment for an automobile.  The evidence is not in equipoise to warrant a finding that the Veteran meets any of the alternative criteria.  Beyond the fact that there are significant nonservice connected disabilities, multiple reports have provide evidence against the claim that she meets the high requirements of this program.  The claim must be denied.  

2.  Claim for eligibility for housing adaptation assistance

The Veteran seeks a special home adaptation grant or a certificate of eligibility for specially adapted housing.  In her December 2007 claim, the Veteran indicated she wanted a lift so she would not be required to walk up to the second level of her unit, and wanted a walk-in tub, among other items.  

Assistance acquiring specially adapted housing is available to a Veteran who has a permanent and total service-connected disability due to: (1) loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or, (4) loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) contractures due to burns which limit motion of two extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(b).

The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c). 

During the course of this claim, VA regulations for specially adapted housing and special home adaptation grants were revised to include provisions (5) and (6) above, effective October 25, 2010.  38 C.F.R. § 3.809; see 75 Fed. Reg. 57, 861-57,862 (Sept. 23, 2010).  As these provisions are not pertinent to the Veteran's specific disabilities, a discussion of the various effective dates governing the amended provisions is not necessary. 

A Veteran who is awarded assistance in acquiring specially adapted housing is, by law, ineligible for an award of a special home adaptation grant.  If entitlement to specially adapted housing is not established, a Veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or, blindness in both eyes with 5/200 visual acuity or less, or contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk due to burns, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any Veteran more than once.  38 C.F.R. § 3.809a(a).

Again, there is no dispute that the Veteran is rated as totally and permanently disabled.  However, she must also meet at least one other criterion to qualify for either type of housing assistance.  As set forth above, intermittent use of assistive devices does not demonstrate that the Veteran has loss of use of one or both lower extremities.  The facts demonstrate that the Veteran is able to use both feet for balance and propulsion, despite service-connected radiculopathy and neurologic impairments for which service connection has not been granted.  

The clinical records demonstrate that the Veteran is able to use both upper extremities, with limitations, and use of a brace on the right wrist.  The evidence demonstrates that, at last specialty examination of her eyes, the Veteran's vision was correctable to 20/25 or better in each eye.  Providers detected a possible visual field defect, but have been unable to confirm the presence of the visual filed defect because the Veteran has difficulty with the testing.  The conclusion that the visual filed defect cannot be confirmed is medical evidence that the visual filed defect is not of the severity to entitle the Veteran to financial assistance with the purchase of a conveyance or adaptive equipment for an automobile.

The Veteran does not contend that she has contractures which result in functional loss of use of an extremity or an inhalation injury, nor does any evidence in the record raise such a possibility.  The Veteran is not blind, and does not meet the criterion for loss of use of an extremity.  Despite the number and severity of her disabilities, the Veteran does not meet the very specific criteria required for an award of a grant for use in acquiring special home adaptations or for a certificate of eligibility for specially adapted housing.  The evidence is not in equipoise to warrant a finding that the Veteran meets any of the alternative criteria.  The claim must be denied.  

Duty to assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  In this case, the Veteran submitted her claims in December 2007 (housing assistance) and January 2008 (motor vehicle financial assistance).  Letters issued to the Veteran in December 2007 and February 2008 informed the Veteran of the elements required to establish entitlement to eligibility for assistance acquiring specially adapted housing or a special home adaptation grant, and the elements for establishing entitlement to financial assistance with the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  

The Veteran has not alleged or demonstrated any prejudice with regard to the content or timing of the notice provided.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009 (reversing prior cases law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing harmful or prejudicial error normally falls on the party attacking the agency's determination).

VA also has a duty to assist the Veteran to develop the facts required to substantiate the claim.  The Veteran's VA clinical records current to her claims for housing and automobile or adaptive equipment, that is, records from 2007 to the present, are associated with the claims file.  Several VA examinations were conducted during the pendency of the appeal, including at least one examination every year from 2008 through 2013 and in 2015.  The Veteran has also been afforded examinations for purposes of determining the need for aid and attendance in 2010 and 2015.  

The Veteran has not identified any additional evidence.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist her in development of her claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additional development of these claims would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

The appeal for financial assistance in the purchase of an automobile and adaptive equipment, or adaptive equipment only, is denied.

The appeal for a certificate of eligibility for specially adapted housing or for a special home adaptation grant is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


